PER CURIAM.
This court, on December 19, 1997, affirmed the trial court’s summary judgment, without an opinion. 736 So.2d 685 (Ala.Civ.App.1997) (table). On certiorari review, the Supreme Court of Alabama affirmed our judgment of affirmance insofar as it related to the breach-of-contract claim, but reversed it insofar as it related to the claims of fraudulent suppression and fraudulent misrepresentation. Ex parte Dial Kennels of Alabama, Inc., 771 So.2d 419 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the summary judgment is reversed insofar as it relates to the claims of fraudulent suppression and fraudulent misrepresentation, and this cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
All the judges concur.